Case 2:20-cv-00636-JS-AKT Document 14 Filed 08/27/20 Page 1 of 3 PageID #: 64



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------X
LENNOX M. LONDON,

                       Plaintiff,
                                                      MEMORANDUM AND ORDER
           -against-                                  20-CV-0636 (JS)(AKT)

NASSAU COUNTY CORRECTIONAL FACILITY,

                    Defendant.
------------------------------------X
APPEARANCES
For Plaintiff:      Lennox M. London, pro se
                    1505154
                    Nassau County Correctional Center
                    100 Carman Avenue
                    East Meadow, New York 11554-1146

For Defendant:         No appearances.

SEYBERT, District Judge:

           By   Memorandum    and     Order   dated   April    15,   2020   (the

“Order”), the Court granted pro se plaintiff Lennox M. London’s1

(“Plaintiff”)    application     to    proceed   in    forma    pauperis    and

dismissed the Amended Complaint for failure to allege a plausible

claim for relief pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii),

1915A(b)(1).     (See Order, D.E. 9.)         The Court granted Plaintiff

leave to file a Second Amended Complaint within thirty (30) days

from the date of the Order.      The Order made clear that “Plaintiff’s

Second Amended Complaint must be labeled as a ‘Second Amended




1 Plaintiff is currently incarcerated at the Nassau County
Correctional Center.
Case 2:20-cv-00636-JS-AKT Document 14 Filed 08/27/20 Page 2 of 3 PageID #: 65



Complaint,’ bear the same docket number as this Order, 20-CV-0636,2

and must be filed within thirty (30) days from the date of this

Order.”    (Order at 8-9.)     Plaintiff was warned that if he “does

not file a Second Amended Complaint within the time allowed,

judgment shall enter without further notice and this case will be

marked CLOSED.”     (Order at 8-9.)

            On April 27, 2020, Plaintiff filed an unsigned letter,

dated April 9, 2020, entitled “Inmate Grievance.”           (See D.E. 12.)

Although the Court received this submission after its April 15,

2020 Order, given its date, the Court presumes it was sent before

Plaintiff received the Order.         However, because it was unsigned

and did not include a docket number,3 on May 13, 2020, the Clerk

of the Court returned the filing to Plaintiff.          (See D.E 12.)    The

Clerk’s letter reminded Plaintiff that the “Amended Complaint must

be filed and clearly labeled as such within 30 days from the date

of   the   Order   (enclosed).”      (See   D.E.   12.)     On   or   around

May 21, 2020, Plaintiff filed a copy of the Clerk’s May 13, 2020

letter along with a new letter, dated May 18, 2020, enclosing a

copy of the April 27, 2020 filing, now signed.             (See D.E. 13.)

The May 21,2020 letter advised that the April 27, 2020 filing was




2 The Order contained a typographical error and inadvertently
indicated the case number as “19-CV-0636.” (Order at 8.)

3 Plaintiff initiated another case in this Court, London v.
Nassau Cty. Corr. Fac., et al., No. 20-CV-1991(JS)(AKT).


                                      2
Case 2:20-cv-00636-JS-AKT Document 14 Filed 08/27/20 Page 3 of 3 PageID #: 66



intended for filing in Docket Number 20-CV-0636.           (See D.E. 13.)

            Given that Plaintiff has received the Court’s Order and

letters and has elected not to file a Second Amended Complaint in

accordance with the Order, the Court now DISMISSES this action

without prejudice.       (See Order at 8-9.)         The Court certifies

pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith and therefore in forma pauperis

status is DENIED for the purpose of any appeal.            See Coppedge v.

United States, 369 U.S. 438, 444-45, 82 S. Ct. 917, 8 L. Ed. 2d 21

(1962).

            The Clerk of the Court is directed to mail a copy of

this Order to the pro se Plaintiff, enter judgment accordingly,

and mark this case CLOSED.



                                         SO ORDERED.


                                          /s/ JOANNA SEYBERT ___
                                         JOANNA SEYBERT, U.S.D.J.

Dated:    August    27 , 2020
          Central Islip, New York




                                     3
